Citation Nr: 1039478	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  07-17 222A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas

THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right shoulder 
disability. 

2.  Entitlement to service connection for a right shoulder 
disability, claimed as secondary to a right elbow disability.

3.  Entitlement to service connection for a left shoulder 
disability. 

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Douglas Massey, Counsel


INTRODUCTION

The Veteran served on active duty from March 1950 to June 1953.

This appeal to the Board of Veterans' Appeals (Board) is from 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.  In a December 2005 
decision, the RO denied the Veteran's petition to reopen his 
claim for service connection for degenerative joint disease of 
the right shoulder, after finding that new and material evidence 
had not been submitted since a May 1961 Board decision that was 
final and binding.  In May 2006, the RO also denied service 
connection for a left shoulder condition.  

In August 2010, as support for his claims, the Veteran testified 
at a hearing at the RO before the undersigned Veterans Law Judge 
of the Board, commonly referred to as a travel Board hearing.  
The Veteran submitted additional evidence during the hearing and 
waived his right to have the RO initially consider it.  
See 38 C.F.R. §§ 19.31, 20.800, 20.1304(c) (2009).

The Board has since, in October 2010, advanced this appeal on the 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A May 1961 Board decision denied service connection for 
residuals of a right shoulder injury because there was no 
competent medical evidence of a then current disability involving 
this shoulder.

2.  Additional evidence received since that May 1961 Board 
decision includes medical evidence indicating the Veteran has a 
right shoulder disability - namely, degenerative joint disease 
(i.e., arthritis) and rotator cuff arthropathy.

3.  This right shoulder disability, however, was first diagnosed 
many years after service (so many years after the alleged injury 
in service) and has not been linked by competent medical evidence 
to his service - including alternatively to his service-
connected right elbow disability.

4.  The Veteran's left shoulder disability also was first 
diagnosed many years after service and has not been linked by 
competent medical evidence to his service.


CONCLUSIONS OF LAW

1.  The May 1961 Board decision that denied service connection 
for residuals of a right injury is final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2010).

2.  But additional evidence submitted since that May 1961 Board 
decision is new and material, and this claim for service 
connection a right shoulder disability is reopened.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156, 3.159 
(2010).

3.  However, this claimed right shoulder disability was not 
incurred in or aggravated by service, may not be presumed to have 
been incurred in service, and is not proximately due to, the 
result of, or chronically aggravated by a 
service-connected disability - in particular, the right elbow 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2010).

4.  The left shoulder disability also was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address these claims on their 
underlying merits, providing relevant statutes, VA regulations, 
case law, the relevant factual background, and an analysis of its 
decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating claims 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record: (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).  These VCAA notice requirements 
apply to all elements of a service-connection claim, including 
the downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of 
Appeals for Veterans Claims (Court) held that when a Veteran is 
trying to reopen a claim that has been previously considered and 
denied and not timely appealed, VA must both notify him of the 
evidence and information needed to reopen the claim and of the 
evidence and information needed to establish his underlying 
entitlement to service connection.  To satisfy these 
requirements, VA adjudicators are required to look at the bases 
of the denial in the prior decision and provide him a notice 
letter describing what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous denial.  
VA's Office of General Counsel issued informal guidance 
interpreting Kent as requiring this notice to specifically 
identify the kind of evidence that would overcome the prior 
deficiency rather than simply stating the evidence must relate to 
the stated basis of the prior denial.  VA Gen. Couns. Mem., para. 
2, 3 (June 14, 2006).

In this case, the Veteran was provided appropriate notice letters 
in August 2005 and February 2006 that comply with these VCAA 
notice requirements.  Both letters were issued prior to the 
initial adjudication of his claims in December 2005 and May 2006, 
which is the preferred sequence.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  The August 2005 letter concerning his right 
shoulder disability also complies with the Court's holding in 
Kent, supra, since it includes the criteria for reopening a 
previously denied claim following a final and binding decision, 
the criteria for establishing the underlying claim for service 
connection, and information specifically concerning why his claim 
for service connection for a right shoulder disability was 
previously denied by the Board in May 1961.  Both letters also 
indicated the types of information and evidence needed to 
substantiate the underlying service-connection claims, explaining 
the division of responsibility between him and VA in obtaining 
this supporting evidence, including lay evidence as well as 
private and VA medical treatment records.  

Neither letter included notice concerning the downstream 
disability rating and effective date elements of his claims, but 
this is perhaps because the letters were issued before Dingess 
was decided.  And in any event, since the Board will conclude 
below that the preponderance of the evidence is against his 
underlying claims for service connection, any questions as to the 
appropriate downstream disability rating and/or effective date to 
be assigned are resultantly rendered moot.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Moreover, in Shinseki v. Sanders, 129 S. 
Ct. 1696 (2009), the U.S. Supreme Court made clear that reviewing 
Courts are precluded from applying a mandatory presumption of 
prejudice regarding the provision, or lack thereof, of VCAA 
notice.  Instead, the reviewing Court should look to whether the 
lack of notice was outcome determinative.  Furthermore, 
the appellant, not VA, has the burden of showing why a VCAA 
notice error is outcome determinative, i.e., unduly prejudicial.  
Thus, absent this pleading or showing, the duty to notify has 
been satisfied in this case.

The Board also finds that VA fulfilled its duty to assist the 
Veteran by obtaining all relevant evidence in support of his 
claims.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has 
obtained all pertinent records that he and his representative 
have identified as relevant.  He was also afforded examinations 
to determine whether his right shoulder disability is related to 
his service-connected right elbow disability, and whether his 
left shoulder disability is related to service.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  Accordingly, the Board finds that no 
further development is needed to meet the requirements of the 
VCAA.

II.  Whether New and Material Evidence has 
been Submitted to Reopen the Claim for 
Service Connection for a Right Shoulder 
Disability

The Veteran is ultimately seeking service connection for this 
disability.  However, the Board must first determine whether new 
and material evidence has been submitted since a prior, final and 
binding, May 1961 Board decision that denied service connection 
for residuals of a right shoulder injury.  See Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The Board must 
first make this threshold preliminary determination, before 
proceeding further, because this initial determination affects 
the Board's jurisdiction to adjudicate the claim on its 
underlying merits (i.e., on a de novo basis).  Wakeford v. Brown, 
8 Vet. App. 237 (1995) (VA failed to comply with its own 
regulations by ignoring issue of whether any new and material 
evidence had been submitted to reopen the Veteran's previously 
and finally denied claims) and VAOPGCPREC 05-92 (March 4, 1992).  
If the Board determines there is no new and material evidence, 
that is where the analysis must end, and what the RO may have 
determined in this regard is irrelevant.  Barnett v. Brown, 83 
F.3d 1380, 1383-84 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 
167, 171 (1996).



There is one other preliminary point worth mentioning.  The 
Board's May 1961 decision considered whether the Veteran had 
residuals of right shoulder, elbow and wrist injuries sustained 
in service, so his claim at that time was predicated on 
disability directly incurred in service.  But as also will be 
discussed later in this decision, he is now also alleging his 
right shoulder disability is secondary to his now service-
connected right elbow disability.  This notwithstanding, 
in Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009), the 
Court held, among other things, that separate theories in support 
of a claim for benefits for a particular disability does not 
equate to separate claims for benefits for that disability.  So 
there still needs to be new and material evidence to reopen this 
claim, even recognizing he is alternatively now alleging a 
different basis of entitlement to service connection - secondary 
versus direct.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Stated somewhat 
differently, service connection requires:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus or link between the claimed in-service disease or injury 
and the current disability.  Shedden v. Principi, 381 F.3d 1163 
(Fed. Cir. 2004); Hansen v. Principi, 16 Vet. App. 110 (2002).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin v. 
West, 13 Vet. App. 1 (1999).

An injury in service, alone, is not enough, as there must be 
chronic (meaning permanent) disability resulting from the injury.  
If there is no showing of a resulting chronic condition during 
service, or this is legitimately questionable, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity and the claim.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Establishing 
continuity of symptomatology under 38 C.F.R. § 3.303(b) is an 
alternative method of satisfying the second and third Shedden 
requirements.  See also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).

Certain diseases are chronic per se, including arthritis, and 
therefore will be presumed to have been incurred in service if 
manifested to a compensable degree of at least 10-percent 
disabling within one year of discharge from service.  
This presumption, however, is rebuttable by probative evidence to 
the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309(a).

Service connection also may be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection additionally may be granted on a secondary 
basis for disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
This includes situations where a service-connected disability has 
aggravated (meaning chronically worsened) a non-service-connected 
condition; when aggravation of a non-service-connected condition 
is proximately due to or the result of a service-connected 
disability, the Veteran will be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  38 C.F.R. 
§ 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In the present case, the RO denied the Veteran's claim for 
service connection for residuals of a right shoulder injury in a 
January 1961 rating decision.  Following an administrative 
appeal, the Board affirmed that decision by also denying this 
claim in a May 1961 decision.  In denying the claim, the Board 
concluded the Veteran's service treatment records (STRs) and a 
then recent VA examination report made no reference to a right 
shoulder disability - including as a consequence of injury 
during his military service.  Of particular significance in this 
regard, a January 1961 VA examination report had noted that X-
rays of this shoulder were negative.  So in the absence for a 
then current right shoulder disability, including as a residual 
of injury in service, the Board denied the claim.



When the Board decided this claim in May 1961, there was no 
higher level of appellate review; the Court that now permits the 
appeal of Board decisions did not come into existence until many 
years later, in 1988.

Unless the Chairman orders reconsideration, or one of the other 
exceptions to finality apply (such as it involved clear and 
unmistakable error (CUE)), all Board decisions are final on the 
date stamped on the face of the decision and are not subject to 
revision on the same factual basis.  See 38 U.S.C.A. § 7104; 
38 C.F.R. § 20.1100.  Moreover, a Board decision denying a claim 
on appeal subsumes the RO's decision that formed the basis of the 
appeal, so the RO's decision also is final and binding based on 
the evidence then of record.  38 C.F.R. § 20.1104.  However, if 
new and material evidence is presented or secured with respect to 
a final and binding decision, VA shall reopen and review the 
former disposition of the claim.  See 38 U.S.C.A. § 5108.

In August 2005 the Veteran filed a petition to reopen his claim 
for service connection for a right shoulder disability.  This 
time, however, he presented a new theory of entitlement.  In a 
November 2002 decision, the RO granted service connection for 
residuals of a right elbow injury, and he in turn is 
alternatively attributing his right shoulder disability to his 
now service-connected right elbow disability, so requiring 
consideration of whether he is entitled to service connection on 
this additionally alleged, alternative, secondary basis.  
See again 38 C.F.R. § 3.310(a) and (b); Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

In determining whether there is new and material evidence to 
reopen this claim, the Board must consider the evidence submitted 
or otherwise obtained since the Board's May 1961 decision.  See 
Evans v. Brown, 9 Vet. App. 273 (1996) (indicating the evidence 
to be considered in making this new and material determination is 
that added to the record since the last final denial on any 
basis).



When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is to determine whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."  See 38 U.S.C.A. § 5108; 
Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  
According to VA regulation, "new" means existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence cannot be cumulative or redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  
See also Prillaman v. Principi, 346 F.3d 1362 (Fed. Cir. 2003).

Second, if VA determines the evidence is new and material, VA may 
then proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring the duty to 
assist has been fulfilled.  See Winters v. West, 12 Vet. App. 
203, 206 (1999) (en banc) (discussing the analysis set forth in 
Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other 
grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. 
Cir. 2000).

The newly presented evidence need not be probative of all the 
elements required to award the claim, just probative as to each 
element that was a specified basis for the last disallowance.  
Evans at 284.  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit Court reiterated this, 
noting that new evidence could be sufficient to reopen a claim if 
it could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  The credibility of this evidence must be 
presumed, albeit just for the limited purpose of deciding whether 
it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus 
does not require the Secretary [of VA] to consider the patently 
incredible to be credible").



Here, since the final and binding May 1961 Board decision, the 
Veteran has submitted several VA medical records showing more 
recent treatment for a right shoulder disability diagnosed as 
degenerative joint disease (arthritis) and chronic rotator cuff 
atropathy.  The first record is an April 1981 VA hospitalization 
report listing this diagnosis of degenerative joint disease.  The 
report clarifies that this diagnosis pertains to the Veteran's 
right elbow and shoulder.  Also, other VA medical records dated 
since 2007 show even more recent treatment for the right shoulder 
degenerative joint disease and chronic rotator cuff atropathy.  

These records are clearly new and material since they did not 
exist at the time of the Board's prior May 1961 decision and 
confirm the Veteran has a right shoulder disability, even if they 
do not also attribute this disability to his military service, 
either directly to an injury in service or alternatively to his 
right elbow disability.  In other words, since the Board denied 
the claim in May 1961 on the basis that there was no medical 
evidence of a then current right shoulder disability, the fact 
that he now has this required evidence of a right shoulder 
disability is both new and material to the disposition of his 
claim.  See again Hodge, 155 F.3d at 1359-60 (holding that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a Veteran's injury or disability, even 
where it would not be enough to convince the Board to grant the 
claim).

Having reopened this claim on the basis of this new and material 
evidence, the next question is whether the Board is permitted to 
conduct a de novo review at this time.  In Bernard v. Brown, 4 
Vet. App. 384, 394 (1993), the Court held that, before the Board 
may address a question that has not been decided by the RO, it 
must determine whether the Veteran has been given adequate notice 
of the need to submit evidence or argument on that question, and 
an opportunity to address the question at a hearing and, if not, 
whether he is prejudiced thereby.

The Board finds the Veteran will not be prejudiced by immediately 
proceeding to adjudicate this claim on its underlying merits.  
This is because the December 2005 rating decision he appealed, as 
well as the statement of the case (SOC) issued in May 2007, 
notified him of all applicable laws and regulations pertaining to 
this claim for service connection for a right shoulder 
disability.  He also has been given the opportunity to present 
evidence and argument on the underlying issue of 
service connection, including the opportunity to testify at a 
hearing before the undersigned Veterans Law Judge.  He had a 
hearing in August 2010 and testified concerning not only why his 
claim should be reopened on the basis of new and material 
evidence, but also why his claim should be granted because this 
disability is either directly, presumptively or secondarily 
related to his military service.  So he is well aware of the 
requirements for establishing his entitlement to 
service connection for this condition and, thus, will not be 
prejudiced by the Board going ahead and immediately deciding this 
claim.

III.  Service Connection for the Right Shoulder 
Disability, now also Claimed as Secondary to the 
Right Elbow Disability

Service connection on this now alleged secondary basis requires:  
(1) evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus or link between the service-connected disability and the 
current disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); Velez v. West, 11 Vet. App. 148, 158 (1998) and McQueen 
v. West, 13 Vet. App. 237 (1999).

As will be discussed below, the Veteran's claim fails because 
there is no probative (competent and credible) medical or other 
evidence of a relationship or correlation of any sort between his 
right shoulder disability and his service-connected right elbow 
disability, and alternatively no probative medical or other 
evidence indicating his right shoulder disability was directly or 
presumptively incurred in service, including from injury.  
Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (when 
determining whether service connection is warranted, 
all potential theories of entitlement - direct, presumptive and 
secondary, must be considered.)



The Veteran's STRs make no reference to any right shoulder 
problems or impairment, either by way of relevant subjective 
complaint (pain, etc.) or objective finding such as a pertinent 
diagnosis.  Although he was treated for left shoulder pain 
following a motor vehicle accident (MVA) in November 1951, so 
while in service, right shoulder pain was never reported.  Thus, 
his STRs provide probative evidence against the notion that he 
had right shoulder disability in service.  Struck v. Brown, 9 
Vet. App. 145 (1996).  His military service ended in June 1953.

Post-service medical records also provide evidence against the 
claim.  There is no evidence of arthritis within one year of his 
separation from active duty in June 1953, meaning by June 1954, 
certainly not the required X-ray confirmation of this and to the 
minimally required compensable degree.  38 C.F.R. § 4.71a, 
Diagnostic Codes (DCs) 5003, 5010, 5200-5203 (2010).  So the 
arthritis now shown in this shoulder may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309(a).

Indeed, as already noted, the first documented evidence of right 
shoulder problems is mentioned in the report of an April 1981 VA 
hospitalization, so many years later (in fact, decades).  The 
Veteran was hospitalized at the time for evaluation and treatment 
of coronary artery disease.  However, degenerative joint disease 
of his right shoulder was also identified, incidentally, as 
another then current problem.  But it is unclear how degenerative 
joint disease of this shoulder was identified at that time since 
there were no documented complaints of right shoulder pain, etc., 
and no radiographs confirming this diagnosis.  Indeed, there are 
no documented complaints of right shoulder pain until 2002, so 
not until even far more recently.

The mere fact that the Veteran had filed an intervening claim 
concerning his right shoulder in September 1960 suggests - at 
least by logical deduction, that he may have been experiencing 
pain or other symptoms involving this shoulder even prior to that 
initial documentation in 1981 or even more recently in 2002.  


But even acknowledging this possibility, the fact remains that 
the RO denied that intervening claim in January 1961 - and the 
Board also in May 1961 on appeal - because he had failed to 
establish that he had any underlying disability to account 
for any pain he may have been experiencing in this shoulder at 
the time of those prior decisions.  See Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999), appeal dismissed in part and 
vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001) 
(indicating that pain, alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted).

In any event, the Board finds that this 28-year lapse between his 
separation from active duty in 1953 and the first documented 
evidence of right shoulder problems in 1981 is other evidence 
against this claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000) (ruling that a prolonged period without medical 
complaint can be considered, along with other factors, as 
evidence of whether an injury or a disease was incurred in 
service resulting in any chronic or persistent disability).

VA medical records dated since 2007 show ongoing treatment for 
the degenerative joint disease and chronic rotator cuff 
arthropathy affecting this shoulder.  But most importantly, and 
despite the contentions the Veteran recently made to the contrary 
during his August 2010 hearing, none of these post-service 
medical records contains a medical opinion attributing his right 
shoulder disability either directly to his military service or 
secondarily to his service-connected right elbow disability.  See 
Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or a disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); see also Wallin, 11 Vet. App. at 512; Velez, 11 
Vet. App. at 158; and McQueen, 13 Vet. App. at 237.



Moreover, the Veteran was provided an examination for VA 
compensation purposes in September 2005 specifically for this 
necessary medical nexus opinion concerning whether his right 
shoulder disability is related to his service-connected right 
elbow disability.  The examiner reviewed the claims file for the 
pertinent medical and other history, personally examined the 
Veteran, and considered his assertion that overuse of his right 
shoulder due to his inability to bend his right elbow ultimately 
caused his shoulder disability.  The examiner disagreed.  
Instead, she concluded "[t]he current diagnosis is not service 
related because medically it is impossible to relate the two 
conditions."  She explained, "there is no pathology found, in 
either the physical exam or the radiographic exam, to explain his 
subjective complaints.  Furthermore, there is no clinical 
evidence that elbow arthropathy may lead to shoulder pathology."  

This VA compensation examiner's unfavorable medical opinion is 
yet other probative evidence against the Veteran's claim that his 
right shoulder disability is secondary to his service-connected 
right elbow disability, since this opinion was based on a review 
of his pertinent medical history and was supported by sound 
rationale, reasoning and analysis.  See Nieves-Rodriguez v. 
Peake, 22 Vet App 295 (2008); Stefl v. Nicholson, 21 Vet. App. 
120, 124 (2007) ("[A]medical opinion [] must support its 
conclusion with an analysis that the Board can consider and weigh 
against contrary opinions.").  See also Wray v. Brown, 7 Vet. 
App. 488, 493 (1995) (holding that the adoption of an expert 
medical opinion may satisfy the Board's statutory requirement of 
an adequate statement of reasons and bases if the expert fairly 
considered the material evidence seemingly supporting the 
Veteran's position.).  

The Board thus concludes that the medical evidence, both in 
service and since, is clearly against the Veteran's claim that 
his right shoulder disability is secondary to his service-
connected right elbow disability.  The only evidence suggesting 
otherwise is his unsubstantiated lay statements, including the 
testimony he offered during his recent August 2010 hearing.  
Ultimately, though, resolution of his claim turns on a medical, 
not lay, determination.  Barr v. Nicholson, 21 Vet. App. 303, 310 
(2007).

So unlike, for example, varicose veins, a broken arm or 
dislocated shoulder, tinnitus (ringing in the ears), or pes 
planus (flat feet), arthritis and arthropathy affecting the 
shoulder is not a condition similarly capable of lay diagnosis.  
See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) 
(reiterating this axiom in a claim for rheumatic heart disease).  
Lay evidence may be competent and sufficient to establish a 
diagnosis of a condition when:  (1) a layperson is competent to 
identify the medical condition (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).  This clearly is not the situation 
here, however, as the VA compensation examiner requested to 
comment on this matter discounted this notion of any correlation 
between the Veteran's right shoulder disability and his military 
service - and specifically his service-connected right elbow 
disability.  See Jones v. Brown, 7 Vet. App. 134 (1994) (In cases 
involving claims for secondary service connection, medical 
evidence is required to establish the link between the claimed 
disability and the service-connected disability).  Lay testimony 
like the Veteran offered during his recent hearing not only has 
to be competent but also credible to have probative value.  See 
Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted")).  See also 38 C.F.R. § 3.159(a)(2).

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the U. 
S. Court of Appeals for the Federal Circuit (Federal Circuit 
Court) recognized lay evidence as potentially competent to 
support the presence of disability, including during service and 
since, even where not corroborated by contemporaneous medical 
evidence such as STRs and post-service treatment records.  But 
the Federal Circuit Court went on to note in Buchanan that the 
Board retains the discretion to make credibility determinations 
and otherwise weigh the evidence submitted, including lay 
evidence.  Indeed, the Federal Circuit Court has recognized the 
Board's "authority to discount the weight and probity of evidence 
in light of its own inherent characteristics and its relationship 
to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).  

So in conclusion, and for the reasons and bases discussed, the 
Board finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for a right 
shoulder disability, including as secondary to his service-
connected right elbow disability.  And as the preponderance of 
the evidence is against this claim, the doctrine of reasonable 
doubt is not for application, and this claim therefore must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  

IV.  Service Connection for a Left Shoulder Disability

The Veteran attributes his left shoulder disability to the 
injuries he sustained in the November 1951 motor vehicle accident 
while in service.  This claim also must be denied, however.

While it is true the Veteran's STRs show he was seen on one 
occasion for left shoulder pain following that November 1951 
motor vehicle accident, X-rays of his chest and this shoulder 
were negative for any indications of fracture or serious injury.  
The diagnosis was contusion (i.e., bruise) of the left shoulder.  
The remainder of his STRs make no further reference to problems 
with this shoulder, either in the way of a relevant subjective 
complaint or objective clinical finding such as a pertinent 
diagnosis.  Thus, absent proof of a chronic resultant 
left shoulder disability in service, the STRs tend to provide 
evidence against this claim.  See Struck, supra.

The Veteran also has failed to show continuity of symptomatology 
following service, to otherwise suggest chronicity of disability 
from that injury in service.  Concerning this, the first 
documented complaints of left shoulder pain after service were 
not until the Veteran filed his claim for service connection in 
January 2006, which was also about the time he began receiving VA 
treatment for a left shoulder disability.

An August 2006 VA treatment record lists a diagnosis of chronic 
rotator cuff arthropathy of both shoulders.  At that time, the 
Veteran recounted the history of the motor vehicle accident in 
service, but then added that pain in his left shoulder only had 
been present for the past five years, so only since about 2001.  
The fact that he admitted that he had first noticed left shoulder 
pain in 2001, long after the fact, approximately 48 years after 
his separation from active duty and even further removed from 
that 1951 motor vehicle accident, provides compelling evidence 
against his claim that any current disability involving this 
shoulder is attributable to or dates back to the injuries he 
sustained in that accident while in service.  See Maxson, 230 
F.3d at 1337 (ruling that a prolonged period without medical 
complaint can be considered, along with other factors, as 
evidence of whether an injury or a disease was incurred in 
service resulting in any chronic or persistent disability).

Other VA treatment records show continued treatment for left 
shoulder disability, including chronic rotator cuff arthropathy 
as well as degenerative joint disease.  But none of these records 
also contains any medical comment or opinion concerning the 
etiology or date of onset of this left shoulder disability, and 
specifically in terms of whether it is related to the Veteran's 
military service and incident that occurred during his service 
like the motor vehicle accident.  Maggitt v. West, 202 F.3d 1370, 
1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  
Consequently, none of these records supports the Veteran's claim 
in this critical regard.

But the even more compelling evidence against the claim is the 
March 2007 VA examination report, wherein a VA compensation 
examiner concludes the Veteran's left shoulder disability 
(degenerative joint disease) is unrelated to his military 
service.  After reviewing the claims file for the pertinent 
history and personally examining the Veteran, this VA examiner 
determined "[t]he current arthritis condition of his left 
shoulder is not due to the in[-]service automobile accident that 
he sustained in 1951."  The examiner's rationale was the fact 
that the Veteran made no complaints of left shoulder pain for 
many years following that 1951 accident, the fact that the injury 
to this shoulder in 1951 did not appear significant, and the fact 
that he since had developed degenerative arthritis 
in both shoulders, as opposed to just the left shoulder in 
particular.  

This is a highly probative opinion since it was based on a review 
of the Veteran's medical history, including considering the 
circumstances and extent of his injury in service in the motor 
vehicle accident, is consistent with the evidence of record, and 
is supported by sound rationale.  See Nieves-Rodriguez, 22 Vet 
App at 295; Stefl, 21 Vet. App. at 124; see also Wray, 7 Vet. 
App. at 493.  Also, the mere fact that this examiner readily 
acknowledged the motor vehicle accident in service is reason to 
differentiate the circumstances of this case from those presented 
in Dalton v. Nicholson, 21 Vet. App. 23 (2007), wherein the Court 
determined instead that a VA examination was inadequate where the 
examiner had not commented on the Veteran's report of in-service 
injury and, instead, had relied on the absence of evidence in the 
Veteran's STRs to provide a negative opinion.

In sum, the STRs and post-service treatment records provide 
highly probative evidence against the Veteran's claim that his 
left shoulder disability is related to his service, especially to 
the injury he sustained in that motor vehicle accident.  

And just as when discussing the claim concerning his right 
shoulder, this ultimately is a medical, not lay, determination.  
See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); 
Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). 

The Board thus concludes that the preponderance of the evidence 
is against the Veteran's claim of entitlement to service 
connection for a left shoulder disability. Therefore, the 
doctrine of reasonable doubt is not for application, and the 
appeal of this claim must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  See also Dela Cruz v. Principi, 15 Vet. App. 
143, 148-49 (2001).




ORDER

The petition to reopen the claim for service connection for a 
right shoulder disability, claimed as secondary to the right 
elbow disability, is granted, but the claim for this benefit is 
denied on its underlying merits.

The claim for service connection for a left shoulder disability 
also is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


